Exhibit 16 September 27, 2011 Securities and Exchange Commission treet NE Washington, DC20549 RE: EFL Overseas, Inc We have read the statements that we understand EFL Overseas, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm. Very truly yours, De Joya Griffith & Company, LLC Certified Public Accountants 2580 Anthem Village Dr., Henderson, NV89052 Member Firm with Telephone (702) 563-1600 ●Facsimile (702) 920-8049 Russell Bedford International
